DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  because at least one claimed that has ever been presented in the application has had an effective filing date on or after March 16, 2013.

Response to Amendment
An amendment filed on 7 September 2021 is acknowledged. Claims 21, 22, 24, and 31 are amended, and claims 25 and 30 are newly cancelled. Claims 21-24, 26-29, 31, and 32 are pending.
In response to the amendment filed on 7 September 2021, an objection to the claims is added; a rejection under 35 USC 112(a) is added; a rejection under 35 USC 112(b) is added; the rejections over the prior art are changed; and double patenting rejections are added.

Claim Objections
Claim 21 is objected to because of the following informalities: 
In the performing step, the limitation "the stained sample" must be changed to "the stained tissue sample". 
In the overlaying step, the following limitation may be deleted as being superfluous: "of the at least one metabolite from the one or more locations". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 31 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 21 has been amended to recite the following steps:

performing a histochemistry analysis technique on the tissue sample to stain the tissue sample and produce an optical image of the stained [tissue] sample; 
overlaying spatial molecular information derived from the at least one mass spectral signal … onto the optical image of the stained tissue [sample] to produce an overlaid image; and 
defining one or more tumor margins between cancerous and non-cancerous tissue based on the overlaid image.

Dependent claim 31 recites that "the histochemistry analysis technique is Haemotoxylin and Eosin (H&E) staining or immunohistochemistry."
The original specification of the instant application 15/407876 uses the terms "overlaid" or "overlay" only in the context of an overlay of a DESI ion image and an H&E stain, as illustrated in Fig. 4I. Likewise, the earliest priority application 61/487363 discloses the same Fig. 4I and only uses the terms "overlaid" or "overlay" in the context of an overlay of a DESI ion image and an H&E stain. 
Accordingly, while the original disclosure supports a broad concept of performing immunohistochemistry on the tissue sample, the original disclosure does not support the overlay of a DESI ion image with an optical image from an immunohistochemistry technique to produce an overlaid image and using this overlaid image to define one or more tumor margins between cancerous and non-cancerous tissue. This is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-24, 26-29, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation "the stained tissue" in the overlaying step.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 26-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman Dissertation (Development of desorption electrospray ionization (DESI) mass spectrometry and its application to direct biological tissue analysis and molecular imaging, 2007; Aston Labs ("Histologically compatible tissue imaging," published May 06, 2009; cited as NPL document #5 in IDS filed 07/24/2017), Chughtai ("Mass Spectrometric Imaging for Biomedical Tissue Analysis," Chem. Rev. 2010; newly cited) and Cornett ("A novel histology-directed strategy for MALDI-MS tissue profiling that improves throughput and cellular specificity in human breast cancer," Mol Cell Proteomics 2006; newly cited).
Regarding claims 21, 22, and 31, Wiseman Dissertation discloses a method for determining a tumor margin, the method comprising: 
depositing a tissue sample onto a substrate (microscope glass slide, page 156 and 180), wherein the tissue sample comprises at least one metabolite indicative of a cancer at one or more locations of the tissue sample (page 160-161; Fig. 5.8, page 174; Fig. 6.10, page 207; pages 190-191); 
conducting a desorption electrospray ionization (DESI) technique on the one or more locations of the tissue sample using a solvent in order to desorb the at least one metabolite from the one or more locations of the tissue sample and direct the at least one metabolite into a mass spectrometer to thereby generate at least one mass spectral signal of the at least one metabolite from the one or more locations (pages 156-157; page 180);
performing a histochemistry analysis technique that is Haemotoxylin and Eosin (H&E) staining on the tissue sample to stain the tissue sample and produce an optical image of the stained sample tissue (page 157; Fig. 5.6, page 172; Fig. 6.10(A), page 207); and 
defining one or more tumor margins between cancerous and non-cancerous tissue based on both the optical image of the stained sample and the spatial molecular information derived from the at least one mass spectral signal (page 160-161; Fig. 5.6, page 172; Fig. 5.8, page 174; Fig. 6.10, page 207; pages 190-191: "The non-tumor and tumor region of the tissue are readily distinguishable and the tumor margin is recognizable based on the differences in morphology… the distributions [of particular ions] are specific for the non-tumor region of the tissue and define the margin between the tumor and non-tumor portions."; page 210).


    PNG
    media_image1.png
    599
    714
    media_image1.png
    Greyscale


Wiseman Dissertation discloses solvents that comprise 1:1 methanol/water and does not explicitly teach that the solvent "does not destroy native tissue morphology of the tissue sample." This subject matter is disclosed by the analogous prior art of Aston Labs ("Histologically compatible tissue imaging"), which was first made of record in the non-final office action mailed on 24 February 2015 in parent application 13/475,305 (refer to copy of Aston Labs web page made of record in parent application along with newly cited non-final office action)
The Aston Labs web page includes a graphic with the text "Chemical & Morphological Information" along with the following text (bolding added):

A recent development in DESI-MS imaging has been the introduction of “morphologically friendly” dimethylformamide (DMF)-based solvent systems, thatallows imaging to be performed while maintaining the morphology of the tissue section intact. Therefore, DESI-MS imaging and histochemical analysis can be performed on the same tissue section, allowing accurate correlation between molecular signatures and disease state. The morphologically friendly solvents also allow MALDI imaging to be performed on the same tissue section for protein analysis after DESI. This means that chemical information on lipids and proteins can be achieved in the same tissue section, which can then be matched to morphological information by histochemistry.

The embodiment of Fig. 6.10 of Wiseman Dissertation appears to show DESI-MS imaging and H&E staining on the same liver tissue section.
For the benefit of performing DESI-MS imaging and histochemical analysis on the same tissue section while maintaining the morphology of a tissue section intact, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wiseman Dissertation by using a “morphologically friendly” dimethylformamide (DMF)-based solvent system, as taught by Aston Labs.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The embodiment of Fig. 6.10 of Wiseman Dissertation provides a visual comparison of an optical image of the stained tissue sample with spatial molecular information from DESI-MS. Aston Labs teaches that "chemical information on lipids and proteins can be achieved in the same tissue section, which can then be matched to morphological information by histochemistry." However, Wiseman Dissertation in view of Aston Labs does not explicitly teach the following steps:
overlaying spatial molecular information derived from the at least one mass spectral signal … onto the optical image of the stained tissue [sample] to produce an overlaid image; and 
defining one or more tumor margins between cancerous and non-cancerous tissue based on the overlaid image.

The prior art of Chughtai provides a review of MS imaging (MSI), including Desorption Electrospray Ionization (DESI) (page 3241). Chughtai teaches that software for MSI includes FlexImaging 2.0 and that "This software allows color-coded visualization of the distribution of any ion detected during MSI and overlaying of the optical and MS images" (page 3256).

For the benefit of providing better visual exploration of correlations between molecular profiles and histopathology, as taught by Cornett, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wiseman Dissertation in view of Aston Labs by overlaying the DESI spatial molecular information and H&E stain optical image using conventional software, such as the FlexImaging 2.0 taught by Chughtai, to provide an overlaid image that is used in the step of detection of tumor margins taught by Wiseman Dissertation.
Applying a known technique to a known method ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 23, Wiseman Dissertation in view of Aston Labs does not explicitly disclose that the DMF-based solvent systems further comprises at least one of ethanol or water. The examiner takes official notice that DMF is hygroscopic and accordingly will comprise water in the absence of special precautions. For the benefit of time saved by not distilling the DMF and maintaining the DMF under anhydrous conditions, it would have been obvious to one of ordinary skill in the art at the time of filing that the DMF solvent further comprises water. 
Regarding claim 26, Wiseman Dissertation discloses that the DESI technique is performed without prior sample preparation (page 156; page 157; page 162; page 180).
Regarding claim 27, Wiseman Dissertation discloses that the tissue sample is from a frozen tissue sample (page 156; page 180).
Regarding claim 28, Wiseman Dissertation discloses that the tissue sample is a human tissue sample (page 156; page 182).
Regarding claim 29, Wiseman Dissertation does not explicitly disclose that the human tissue sample is a distribution of cells and extracellular matrix that is spread on the substrate. The examiner takes official notice that this is a conventional type and way to prepare a tissue sample. For the benefit of selecting from conventional tissue types and using conventional sample 
Regarding claim 32, Wiseman Dissertation discloses that the DESI technique is performed in a negative ion mode (page 180, 183, 189-190; Fig. 6.9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-24, 26-29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,921,233 in view of Wiseman Dissertation.
Regarding pending claim 21, the patented claims recite a step of determining whether cancer exists in the tissue sample or detecting cancerous tissue based on an analysis of the overlaid image but do not recite determining a tumor margin between cancerous and non-cancerous tissue.
The prior art of Wiseman Dissertation discloses defining one or more tumor margins between cancerous and non-cancerous tissue based on both the optical image of the stained sample and the spatial molecular information derived from the at least one mass spectral signal (page 160-161; Fig. 5.6, page 172; Fig. 5.8, page 174; Fig. 6.10, page 207; pages 190-191: "The non-tumor and tumor region of the tissue are readily distinguishable and the tumor margin is recognizable based on the differences in morphology… the distributions [of particular ions] are specific for the non-tumor region of the tissue and define the margin between the tumor and non-tumor portions."; page 210). Wiseman Dissertation teaches that chemical imaging of cancerous tissues for detection of surgical tumor margins is feasible using DESI (page 210). For the benefit of aiding surgery, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims such that the determining whether cancer exists or detecting cancerous tissue is defining one or more tumor margins between cancerous and non-cancerous tissue.
Regarding claim 26, the patented claims are silent as to whether the DESI technique is performed without prior sample preparation. Wiseman Dissertation discloses that the DESI technique is performed without prior sample preparation (page 156; page 157; page 162; page 180). For the benefit of using conventional DESI conditions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the conditions disclosed by Wiseman Dissertation.
Regarding claim 27, the patented claims are silent as to whether the tissue sample is from a frozen tissue sample. Wiseman Dissertation discloses that the tissue sample is from a frozen tissue sample (page 156; page 180). For the benefit of using a conventional sample, it would 
Regarding claim 28, the patented claims are silent as to whether the tissue sample is a human tissue sample. Wiseman Dissertation discloses that the tissue sample is a human tissue sample (page 156; page 182). For the benefit of using a conventional sample, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the sample disclosed by Wiseman Dissertation.
Regarding claim 29, the patented claims are silent as to whether the human tissue sample is a distribution of cells and extracellular matrix that is spread on the substrate. The examiner takes official notice that this is a conventional type and way to prepare a tissue sample. For the benefit of selecting from conventional tissue types and using conventional sample preparation, it would have been obvious to one of ordinary skill in the art at the time of filing that the tissue sample of the patented claims is a distribution of cells and extracellular matrix that is spread on the substrate.
Regarding claim 32, the patented claims are silent as to whether the DESI technique is performed in a negative ion mode. Wiseman Dissertation discloses that the DESI technique is performed in a negative ion mode (page 180, 183, 189-190; Fig. 6.9). For the benefit of using conventional DESI conditions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the conditions disclosed by Wiseman Dissertation.

Claims 21-24, 26-29, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 11,047,869 in view of Wiseman Dissertation.
Regarding pending claim 21, the patented claims recite receiving data from a DESI technique but does not positively recite the physical steps needed to obtain the data. For the benefit of actually generating the data, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the physical steps needed to obtain the data.
Further regarding pending claim 21, the patented claims recite a step of determining whether cancer exists in the tissue sample or identifying the cancerous section based on the 
The prior art of Wiseman Dissertation discloses defining one or more tumor margins between cancerous and non-cancerous tissue based on both the optical image of the stained sample and the spatial molecular information derived from the at least one mass spectral signal (page 160-161; Fig. 5.6, page 172; Fig. 5.8, page 174; Fig. 6.10, page 207; pages 190-191: "The non-tumor and tumor region of the tissue are readily distinguishable and the tumor margin is recognizable based on the differences in morphology… the distributions [of particular ions] are specific for the non-tumor region of the tissue and define the margin between the tumor and non-tumor portions."; page 210). Wiseman Dissertation teaches that chemical imaging of cancerous tissues for detection of surgical tumor margins is feasible using DESI (page 210). For the benefit of aiding surgery, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims such that the determining whether cancer exists or identifying the cancerous section is defining one or more tumor margins between cancerous and non-cancerous tissue.
Regarding claim 26, the patented claims are silent as to whether the DESI technique is performed without prior sample preparation. Wiseman Dissertation discloses that the DESI technique is performed without prior sample preparation (page 156; page 157; page 162; page 180). For the benefit of using conventional DESI conditions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the conditions disclosed by Wiseman Dissertation.
Regarding claim 27, the patented claims are silent as to whether the tissue sample is from a frozen tissue sample. Wiseman Dissertation discloses that the tissue sample is from a frozen tissue sample (page 156; page 180). For the benefit of using a conventional sample, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the sample disclosed by Wiseman Dissertation.
Regarding claim 28, the patented claims are silent as to whether the tissue sample is a human tissue sample. Wiseman Dissertation discloses that the tissue sample is a human tissue sample (page 156; page 182). For the benefit of using a conventional sample, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the sample disclosed by Wiseman Dissertation.

Regarding claim 31, patented claims 6 and 8 are silent as to whether the histochemistry technique is H&E staining. Wiseman Dissertation discloses that the DESI technique is H&E staining (Fig. 6.10). For the benefit of using a conventional histochemistry technique, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the H&E staining disclosed by Wiseman Dissertation.
Regarding claim 32, the patented claims are silent as to whether the DESI technique is performed in a negative ion mode. Wiseman Dissertation discloses that the DESI technique is performed in a negative ion mode (page 180, 183, 189-190; Fig. 6.9). For the benefit of using conventional DESI conditions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the patented claims with the conditions disclosed by Wiseman Dissertation.

Claims 21-24, 26-29, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-34 of copending Application No. 17/331264 in view of Wiseman Dissertation. 
This is a provisional nonstatutory double patenting rejection.
Regarding pending claim 21, the copending claims recite receiving data from a DESI technique but does not positively recite the physical steps needed to obtain the data. For the benefit of actually generating the data, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims with the physical steps needed to obtain the data.
Further regarding pending claim 21, the copending claims recite a step of identifying the cancerous section within the overlaid image but do not recite determining a tumor margin between cancerous and non-cancerous tissue.

Regarding claim 26, the copending claims are silent as to whether the DESI technique is performed without prior sample preparation. Wiseman Dissertation discloses that the DESI technique is performed without prior sample preparation (page 156; page 157; page 162; page 180). For the benefit of using conventional DESI conditions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims with the conditions disclosed by Wiseman Dissertation.
Regarding claim 27, the copending claims are silent as to whether the tissue sample is from a frozen tissue sample. Wiseman Dissertation discloses that the tissue sample is from a frozen tissue sample (page 156; page 180). For the benefit of using a conventional sample, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims with the sample disclosed by Wiseman Dissertation.
Regarding claim 28, the copending claims are silent as to whether the tissue sample is a human tissue sample. Wiseman Dissertation discloses that the tissue sample is a human tissue sample (page 156; page 182). For the benefit of using a conventional sample, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims with the sample disclosed by Wiseman Dissertation.
Regarding claim 29, the copending claims are silent as to whether the human tissue sample is a distribution of cells and extracellular matrix that is spread on the substrate. The examiner takes official notice that this is a conventional type and way to prepare a tissue sample. 
Regarding claim 31, copending claims 30-34 are silent as to whether the histochemistry technique is H&E staining. Wiseman Dissertation discloses that the DESI technique is H&E staining (Fig. 6.10). For the benefit of using a conventional histochemistry technique, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims with the H&E staining disclosed by Wiseman Dissertation.
Regarding claim 32, the copending claims are silent as to whether the DESI technique is performed in a negative ion mode. Wiseman Dissertation discloses that the DESI technique is performed in a negative ion mode (page 180, 183, 189-190; Fig. 6.9). For the benefit of using conventional DESI conditions, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims with the conditions disclosed by Wiseman Dissertation.

Response to Arguments 
Applicant's arguments filed on 7 September 2021 have been fully considered and are moot in view of the new grounds of rejection.
Regarding the effective filing date of the claims and Agar (US 2015/0338413), the examiner agrees that Agar is not prior art. Accordingly, the rejections based upon Agar have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seeley ("Imaging mass spectrometry: Towards clinical diagnostics," Proteomics Clin. Appl. 2008) reviews imaging MS (IMS), including DESI (page 1436). Seeley discloses the use of overlaid histology images and MALDI data (page 1437; Fig. 3); identifying a boundary between tumor tissue and normal tissue (Fig. 2); and that "that molecular margins may provide new and critical information for surgical boundaries" (page 1441, first para.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797